UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                              No. 96-30448
                            Summary Calendar




           UNITED ARTISTS THEATRE CIRCUIT INCORPORATED;
        LANDMARK THEATER CORPORATION; MOVIES INCORPORATED,

                                                  Plaintiffs-Appellants

                                 VERSUS


           CITY OF NEW ORLEANS, DEPARTMENT OF FINANCE,
                     MARINA M. KAHN, DIRECTOR,

                                                   Defendant-Appellee




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                            (95-CV-17-D)
                          October 22, 1996

Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

      Appellants   United   Artists   Theatre   Circuit   Inc.,   Landmark

Theater Corporation and Movies Inc. appeal the district court’s

dismissal of appellants’ action for declaratory judgment and tax

refund. Appellants challenged the constitutionality of Article IV,

Chapter 150 of the Code of the City of New Orleans (the “Amusement


  1
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
Tax”), which imposes a 5% tax on the gross receipts of many

entities engaged in entertainment activities.    The district court

found, among other things, it did not have jurisdiction over the

case under 28 U.S.C. §1341.   The district court was correct in its

finding it had no jurisdiction over the appeal, and acted properly

in dismissing the suit.     Smith v. Travis County Educ. Dist., 968
F.2d 453 (5th Cir. 1992).

     28 U.S.C. § 1341, the Tax Injunction Act, provides:

     The district courts shall not enjoin, suspend or restrain
     the assessment, levy or collection of any tax under State
     law where a plain, speedy and efficient remedy may be had
     in the courts of such State.

Chapter 150, Section 192 of the Code of the City of New Orleans

addresses the remedy afforded taxpayers who dispute the legality of

the tax. That section directs that the protesting taxpayer pay the

tax, and at the time of payment give notice to the director of the

department of finance of his intention to file suit.   Suit must be

filed within thirty days.     If the protesting taxpayer who brings

the suit prevails, his taxes will be refunded with interest.

     This remedy provides “a meaningful opportunity to secure

postpayment relief for taxes already paid” under a system the

appellants claim is unconstitutional.    McKesson Corp. v. Division

of Alcoholic Beverages and Tobacco, 496 U.S. 18, 22 (1990).      As

such, it satisfies the requirements of § 1341.

     While the district court acted properly in dismissing the

suit, it was incorrect in making further findings once it found


                                  2
itself without jurisdiction to hear the case.    See Smith, 968 F.3d

at 454-56.   For that reason, the district court erred when it ruled

the appellants had no standing to bring this action.

     We decline to consider the other issues raised in this appeal

since we find this action is barred in federal court by the Tax

Injunction Act.   That finding is dispositive.

     The opinion and judgment of the district court is VACATED and

the case is REMANDED with instructions to dismiss pursuant to 28

U.S.C. § 1341.




                                  3